     Case 4:13-cr-02214-JGZ-DTF Document 120 Filed 04/16/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CR-13-02214-001-TUC-JGZ
10                  Plaintiff,                          ORDER
11    v.
12    Cory Deshaun Marshall,
13                  Defendant.
14
15          Pending before the Court is Defendant Cory Deshaun Marshall’s request for
16   compassionate release. (Doc. 113.) The request has been fully briefed. (Docs. 114, 118.)

17   Based on its consideration of the 18 U.S.C. § 3553(a) factors and the applicable policy
18   statements, the Court will deny the request.

19          Pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), a sentencing court may

20   reduce a term of imprisonment “after considering the factors set forth in section 3553(a) to
21   the extent they are applicable,” if the court finds (1) “extraordinary and compelling reasons
22   warrant such a reduction,” and (2) “the defendant is not a danger to the safety of any other

23   person or to the community.” U.S.S.G. § 1B1.13. Additionally, the Court’s reduction of a

24   sentence must be “consistent with applicable policy statements issued by the Sentencing

25   Commission.”1 18 U.S.C. § 3582(c)(1)(A).

26          The Court finds that Mr. Marshall’s health conditions, in light of the COVID-19
27          1
             A defendant must also exhaust administrative remedies before bringing a motion
     pursuant to 18 U.S.C. § 3582(c)(1)(A). Mr. Marshall has exhausted his administrative
28   remedies. (Doc. 113-2.)
     Case 4:13-cr-02214-JGZ-DTF Document 120 Filed 04/16/21 Page 2 of 3



 1   pandemic, constitute extraordinary and compelling reasons allowing compassionate
 2   release, but concludes that a reduction in his sentence is not appropriate in light of the 18
 3   U.S.C. § 3553(a) factors and applicable policy statements. The circumstances of the
 4   offense and Mr. Marshall’s conduct after the offense suggest that Mr. Marshall is a danger
 5   to the community.
 6          The offense is serious. Mr. Marshall made false representations about job
 7   opportunities in the music business to lure two young women (one a minor) to travel from
 8   Montana to Utah, when his true intentions were to coerce them to engage in commercial
 9   sex acts for his benefit. When the young women arrived, Mr. Marshall took them to a hotel
10   and photographed them, and subsequently posted escort advertisements for the women on
11   the internet. Thereafter, Mr. Marshall coerced the young women to engage in commercial
12   sex acts for approximately four days and took the profits. Mr. Marshall then repeated his
13   criminal acts when he took the women to Arizona. One victim reported that Mr. Marshall
14   sexually assaulted and assaulted her as part of the coercion. It was clear that Mr. Marshall
15   took advantage of the vulnerability and lack of resources of the two woman, depriving
16   them of money and controlling their movements.
17          Mr. Marshall was never particularly remorseful about exploiting the young women.
18   After the crime, Mr. Marshall bragged on Facebook about the “four different b*****s
19   paying [him]” and about “knock[ing] a couple of b*****s in Montana” and having them
20   out in Tucson. While in jail, in phone calls, Mr. Marshall invited others to come to his trial
21   to see that another person was a snitch. And although Mr. Marshall stated at sentencing
22   that he accepted responsibility for his conduct, he simultaneously asserted that the victims
23   had knowingly entered into their arrangement with him to engage in commercial sex acts.
24          The Court concludes that compassionate release is not appropriate because Mr.
25   Marshall is a danger to the community.         The Court additionally concludes, having
26   considered the § 3553(a) factors, that a reduction would not “‘comply with the purposes’
27   of imprisonment, such as deterrence, punishment, and public safety.” See United States v.
28   Trujillo, 713 F.3d 1003, 1008 (9th Cir. 2013) (quoting 18 U.S.C. § 3553(a)). Based on Mr.


                                                 -2-
     Case 4:13-cr-02214-JGZ-DTF Document 120 Filed 04/16/21 Page 3 of 3



 1   Marshall’s personal history and characteristics, the seriousness of the offense, the need for
 2   deterrence and to promote respect for the law, and the need to protect the community, the
 3   Court will deny the request for compassionate release.
 4          IT IS ORDERED that Defendant’s Motion for Compassionate Release (Doc. 113)
 5   is DENIED.
 6          Dated this 16th day of April, 2021.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
